Detailed Action
Claims 1-20 are pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/17/21, 12/1/21, 6/13/22 has been considered.
Drawings
	The Drawings filed on 5/17/21 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 7, depends on claim 6, which recites 
wherein the one or more affordances are associated with one or more of (i) an input to modify presentation of at least the portion of the message, (ii) an input to reply to the message, (iii) an input to disable at least one of replies or other interactions with the message, or (iv) an input to indicate that review is complete.  
Therefore claim 6 only requires one of 
(i) an input to modify presentation of at least the portion of the message,
 (ii) an input to reply to the message, 
(iii) an input to disable at least one of replies or other interactions with the message, or 
(iv) an input to indicate that review is complete. 
 Claim 7 appears to only further limit  (i) an input to modify presentation of at least the portion of the message, therefore if the claims were interpreted as any other conditions besides (i), it would make claim 7 unclear and indefinite since claim 7 would not further limit those conditions.
The applicant is advised to cancel claim 7, and include the subject matter into 6, as follows,
wherein the one or more affordances are associated with one or more of (i) an input to modify presentation of at least the portion of the message, wherein modifying presentation of at least the portion of the message comprises obfuscating at least some text of the message,  (ii) an input to reply to the message (iii) an input to disable at least one of replies or other interactions with the message, or (iv) an input to indicate that review is complete.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15, 17-20 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0254914 issued to Bastide et al.(Bastide) in view of US 2016/0127291 issued to Kassab et al.(Kassab) in view of US 2016/0366080 issued to Bastide et al.(Bastide2).
As per claims 1, 10, 17, Bastide  teaches a method/system comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the system to perform operations(Fig.1, 4,5,para.50) comprising: receiving, in association with a message associated with a communication platform, a request to designate at least a portion of the message for review(para.25, 30-35; monitoring and flagging for offensive message); in response to receiving the request, associating the message with a review group of the communication platform, wherein one or more members of the review group are associated with a set of permissions for reviewing messages(Fig.1,2, para.34-40; detecting offensive message and selection of review group for identifying a group of users to serve as a review group of offensive message, where the review group uses a set of rules for certain actions such as suspend, reinstate, filter, and edit the selected review group has a “set of permission” for reviewing the message since they are selected for reviewing messages and they can suggest actions such as suspend, reinstate, filter, and edit);  receiving, in association with the message and from a first client of a member of the review channel, an instruction to modify at least the portion of the message(Fig.2, para.34-40; edit message through a consensus edit by the trusted group).
Bastide however does not explicitly teach a review channel of the communication platform and causing presentation of at least a modified portion of the message on a second client.  
Kassab explicitly teaches a review channel of the communication platform(para.22, teaches designated communication channel for sending and receiving messages, and reviewing message) and further also teaches a set of permission for reviewing messages(Fig.16, para.68; teaches the use of password and username to join the (review) communication channel).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bastide’s method of a group review of offensive message to include the teaching of Kassab of an authorized user joining a designating communication channel for sending and receiving messages in order to provide the predictable result of authorizing users to join a review channel for reviewing offensive messages.
One ordinary skill in the art would have been motivated to combine the teachings in order to aggregate offensive messages and to easily review all offensive message since all offensive messages would be on in a designated communication channel.
Bastide in view of Kassab does not explicitly teach causing presentation of at least a modified portion of the message on a second client.  Bastide, para.40, however does teach editing of offensive messages.
Bastide2 explicitly teaches causing presentation of the message on a second client(para.15,20,2629-30; teaches sharing a post after review).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bastide in view of Kassab’s authorizing users to join a review channel for reviewing offensive messages and editing of the offensive message to apply the known teaching of Bastide2 of sharing a post after review in order to provide the predictable result of authorizing users to join a review channel for reviewing offensive messages and editing of the offensive message and sharing of the edited message.
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure that factual messages are being posted or sent(Bastide2, para.5).
As per claims 2,11,18, Bastide in view of Kassab in view of Bastide2 teaches the method/system/non-transitory computer readable media of claim 1,10,17, wherein the message is posted to a channel, direct message, or board associated with the communication platform(Bastide, para.18; messages posted on wall, activity stream, Kassab, para.22, teaches designated communication channel for sending and receiving messages, and reviewing message, Bastide, para.13; user can post messages to social network platform), wherein the message is associated with a selectable control to initiate the request, and wherein the request is received in response to an interaction with the selectable control(Bastide, para.26, user flag message as offensive or inappropriate, it is obvious to one ordinary skill in the art that a selectable control is used because a selectable option/control is needed to flag the message, in further Official Notice is taken; the selectable control for flagging a message was well known in the art before the effective filing date of the claimed invention).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bastide in view of Kassab in view of Bastide2 to use the well known selectable control of flagging of messages in order to provide the predictable result a user selecting control/option for flagging of messages. One ordinary skill in the art would have been motivated to combine the teachings in order to easily flag messages for review.
As per claims 3,12,19, Bastide in view of Kassab in view of Bastide2 teaches the method/system/non-transitory computer readable media of claim 1,10,17, wherein the request is received from a component of the one or more computing devices, and wherein the request is initiated based at least in part on a detection, by the component, of a particular key word associated with the portion of the message(Bastide, para.26,  flag message as offensive or inappropriate, para.28; natural language processing for identifying known offensive words, phrases, known structures, swear or curse words, racial slurs, or other sensitive subject matter, etc.).  
As per claims 4,13, Bastide in view of Kassab in view of Bastide2 teaches the method/system of claim 1,10, wherein the review channel is a private channel that is not accessible to, nor viewable by, users of the communication platform that are not members of the review channel(Bastide,Fig.1, para.34; teaches review group is not part of group 121 and/or part of the conversation, Kassab, Fig.16, para.68; teaches the use of password and username to join the (review) communication channel).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bastide in view of Kassab in view of Bastide2 teaching of review group is not part of group 121 and the use of password and username to join the (review) communication channel in order to provide a private channel for the review group to review messages.  One ordinary skill in the art would have been motivated to combine the teachings in order to provide a system where users of messages can not influence the reviewers review of the messages and to provide an anonymity to reviewers.
As per claims 5-7,14,20, Bastide in view of Kassab in view of Bastide2 teaches the method/system/non-transitory computer readable media of claim 1,10,17, wherein the message, as displayed on the first client, is associated with one or more affordances to enable the member to review the message(Bastide, Fig.2,para.35, providing options for action, Bastide2, para.15, actions taken on message includes forcing a fact check, removing the post or replies to message, conditional resharing), wherein the one or more affordances are associated with one or more of (i) an input to modify presentation of at least the portion of the message, (ii) an input to reply to the message, (iii) an input to disable at least one of replies or other interactions with the message(Bastide, para.39, removing the offending message, Bastide2, para.15, actions taken on message includes forcing a fact check, removing the post or replies to message, conditional resharing, para.28, removing message copies for further transmissions(e.g.retweet) or disabling the re-messaging capability or another functionality that would effect propagating the message further to others.), or (iv) an input to indicate that review is complete, and wherein modifying presentation of at least the portion of the message comprises obfuscating at least some text of the message.  Motivation to combine set forth in claim 1,10,17, set forth above.
As per claims 8,15, Bastide in view of Kassab in view of Bastide2 teaches the method/system of claim 1,10, wherein the message, as displayed on the first client, is associated with context relevant to the message(Bastide, Fig.2,  para.26,28-33;  flag message as offensive or inappropriate, natural language processing for identifying known offensive words, phrases, known structures, swear or curse words, racial slurs, or other sensitive subject matter, etc, para.42, includes al ink to view the offending message in context).  
Claims 9,16, rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0254914 issued to Bastide et al.(Bastide) in view of US 2016/0127291 issued to Kassab et al.(Kassab) in view of US 2016/0366080 issued to Bastide et al.(Bastide2) in view of US 2019/0098087 issued to Johnston et al.(Johnston).
As per claims 9,16, Bastide in view of Kassab in view of Bastide2 teaches the method/system of claim 1,10, further teaches wherein a requesting user associated with the request is associated with a group of the two or more groups, and wherein the review channel is associated with the group(Bastide, para.34, teaches identification of a group of non-participating users 124, who are not engaging in conversation with another group 121 are selected for reviewing offensive messages, Kassab, para.22, teaches designated communication channel for sending and receiving messages, and reviewing message), however does not explicitly teach wherein the message is associated with a shared channel associated with two or more organizations and user belong to an organization. Bastide, however does fairly suggest “organization”, since there are at least two groups(ie organization), the review group and the conversation group where reviewer reviews messages in the review channel.
Johnston explicitly teaches wherein the message is associated with a shared channel associated with two or more organizations and user belong to an organization(para.4,23,27-28,30, teaches members of organization X and organization Y are able to share content, data, and message in shared communication channel)
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bastide in view of Kassab in view of Bastide2 of authorizing users to join a review channel for reviewing offensive messages and editing of the offensive message and sharing of the edited message to apply the teaching of Johnston of sending messages to a shared organization channel where members of two different organization can communicate over a shared channel for two different organization and to substitute the different groups as taught by Bastide for Johnston teaching of organization in order to provide the predictable result of user’s can send/receive messages over a shared channel and authorizing users of an organization to join a review channel of the organization for reviewing offensive messages and editing of the offensive message and sharing of the edited message sent over the shared channel.
One ordinary skill in the art would have been motivated to combine the teachings in order to review messages from different users of different organizations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2012/0272143 issued to Gillick, teaches vote-based copyediting for indicating certain content errors and highlighting typographical errors.
US 2016/0294753 issued to Centner teaches flagging messages based on non-compliant policies for a social network
US 2021/0203771 issued to Innocenti et al., teaches reviewing messages before sending to a recipient.
US 8,838,719 issued to Faulk, teaches filtering objectionable content from messages prior to transmission to recipients.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459